Title: To James Madison from Stephen Kingston, 9 November 1804
From: Kingston, Stephen
To: Madison, James


SirPhilada. 9 Novr. 1804
In renewing the subject of my sufferings by the Spaniards I beg leave to refer to the letters I had the honor of addressing you the 5 Septr. 1802, 12 feby. & 5 June 1803, allow me now to hand copies of Capt. Ansleys protests in England and in this city, by which it clearly appears the Ship three sisters was regularly admitted to enter the river plate as ⅌ Charter on the terms of the government, “that the value of all negroes imported into the colony should be permitted exportation in neutral bottoms,” which the circumstances of the period when the Ship was chartered, rendered particularly expedient; the occurence of peace, the alledged reason for preventing the fulfillment of the royal ordinance, must be contemplated as a general blessing to all who partook thereof & could not be offered with decorum as ground for the breach of their governmental faith, the admission of the Ship being a new recognition of the right to go there.
This transaction having contributed eminently to my ruin, I have only to hope the proofs now submitted will meet a continuance of that attention from government so kindly assured to me by the Departmt of State on the 25 Feby. 1803, confiding in which for ultimate redress I have the honor to subscribe very respectfully and sincerely Sir Your Obedient and humble servant
Stephen Kingston
